Case 1:19-cv-12564-MBB Document 33-1 Filed 07/02/20 Page 1 of 3




              Exhibit A
              Case 1:19-cv-12564-MBB Document 33-1 Filed 07/02/20 Page 2 of 3

Re: ACLU FOIA
Lauren Godles Milgroom <lauren@blockesq.com>
Wed 7/1/2020 10 01 AM
To: Johnson, Anita (USAMA) <Anita.Johnson@usdoj.gov>
Cc: Daniel McFadden <DmcFadden@aclum.org>; Oren Nimni <onimni@lawyersforcivilrights.org>; Joel Fleming
<joel@blockesq.com>
Dear Anita,

Thank you for your response. To be clear, I was not seeking your agreement with my last email. I understood that to
be a summary of the Court's order and simply wanted to confirm that your clients intend to comply by July 31.

Plaintiffs will not be further narrowing their requests at this time. DHS has presented no foundation for the notion
that the requests are overly burdensome or even the extent of the potential burden. As such, your clients should be
searching their records pursuant to our requests as written. We look forward to receiving the WSO documents
responsive to Parts 1, 2, and 5 and the numbers of documents for the other requests and subparts, as ordered by the
Court. Once we have those numbers, we are happy to continue our meet and confer discussions.


From: Johnson, Anita (USAMA) <Anita.Johnson@usdoj.gov>
Sent: Tuesday, June 30, 2020 7:00 PM
To: Lauren Godles Milgroom <lauren@blockesq.com>
Subject: RE: ACLU FOIA

Thank you. I understand re the policy documents and expect that to be included in the Judge’s scheduling order.
It is diﬃcult to discuss these FOIA requests in a hearing because of the length and complexity of the requests.
As to “Also by July 31, Defendants will report to Plaintiffs the number of outstanding, responsive documents for
WSO Part 3 and Part 4, and each separate Part of the Gang Profiling Request (Parts 1-14),” ICE cannot agree, as
mentioned before, because the collected documents have not been sorted and delivered to the various stages of ICE
review by request numbers; they are delivered as a group.
As to the Gang Profiling requests, ICE has not begun its search, other than numbers 10 and 14,. The parties have
not reached an agreement on narrowing (in addition, the WSO requests are to be processed first). Please let me
know whether or not Plaintiff agrees to the narrowing suggested. I am informed by ICE that typically, in requests
as broad as the ones in this action, there are discussions between the parties as collection and reviews proceed;
however, there needs to be an initial agreement as to narrowing and not a contingent one, as collecting documents a
second, or third, or fourth time imposes a huge burden on the agency. The exception is number 14, which, as
narrowed per the ICE suggestion, has been collected.

Thank you,

Anita Johnson




From: Lauren Godles Milgroom <lauren@blockesq.com>
Sent: Tuesday, June 30, 2020 3:08 PM
To: Johnson, Anita (USAMA) <AJohnson3@usa.doj.gov>
Cc: Daniel McFadden <DmcFadden@aclum.org>; Oren Nimni <onimni@lawyersforcivilrights.org>; Joel Fleming
<joel@blockesq.com>
Subject: Re: ACLU FOIA

Dear Anita,
             Case 1:19-cv-12564-MBB Document 33-1 Filed 07/02/20 Page 3 of 3

Following our status conference today, I want to confirm that we have the same understanding of the deadlines that
Judge Bowler ordered.

       By July 31, Defendants will produce all outstanding policies and procedures responsive to Parts 1, 2, and 5
       of the WSO request, i.e.:
1. ICE’s policies, procedures, instructions, and other guidance for the WSO program;
2. All Memoranda of Agreement and other contracts executed by ICE in connection with the WSO program,
including with any state or local government entity;
5. Any record containing an analysis of the legal basis for and/or legality of the WSO program, including without
limitation: (a) any analysis of the authorization for the program under any federal statute or appropriation; and (b)
any analysis of the legality of any state or local government entity’s participation in the program under state,
federal, or local law.

      Also by July 31, Defendants will report to Plaintiffs the number of outstanding, responsive documents for
      WSO Part 3 and Part 4, and each separate Part of the Gang Profiling Request (Parts 1-14).
Thank you very much for your continued assistance in this matter.

From: Lauren Godles Milgroom <lauren@blockesq.com>
Sent: Tuesday, June 30, 2020 1:02 PM
To: Johnson, Anita (USAMA) <Anita.Johnson@usdoj.gov>
Cc: Daniel McFadden <DmcFadden@aclum.org>; Oren Nimni <onimni@lawyersforcivilrights.org>; Joel Fleming
<joel@blockesq.com>
Subject: Re: ACLU FOIA

Thank you for your email and your proposal, Anita. I will discuss it with my clients.

I have not heard from Clerk Putnam - I assumed the dial-in would be the same as last week, but please let me know
if you receive updated information.

From: Johnson, Anita (USAMA) <Anita.Johnson@usdoj.gov>
Sent: Tuesday, June 30, 2020 12:50 PM
To: Lauren Godles Milgroom <lauren@blockesq.com>
Subject: ACLU FOIA

Ms. Milgroom, ICE has other sugges ons for narrowing the Gang Proﬁling Request, which, as you know, is a
mammoth request.

In addi on to the narrowings previously suggested, ICE suggests that Numbers 11-13, which, as wri en have no
  me frames, be narrowed to the period January 1, 2019 to June 30, 2019.

As men oned, it takes a substan al amount of me and eﬀort to respond to very large requests, and the more
focused the requests can be, the shorter period of me is required to respond.

Thank you,

Anita Johnson



I have heard nothing from Judge Bowler’s clerk about a call in number for today, have you?
I’ll try to reach him.
